Citation Nr: 0530136	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-06 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back condition.  

The veteran was initially denied service connection for a 
back condition in April 1974.  That denial was appealed to 
the Board, which denied service connection in December 1974.  

When the 1974 RO decision denying service connection was 
rendered, 38 C.F.R. § 3.304 governed the presumption of 
soundness.  The regulation at 38 C.F.R. § 3.304(b) provided 
that the presumption may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  This is in contrast with 38 U.S.C.A. § 1111, 
which states that the presumption is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that his low back condition existed 
prior to service and that any pre-existing back condition was 
not aggravated by service.  Based on the VA General Counsel 
opinion and Wagner, the Board finds that a new basis of 
entitlement for service connection has arisen.  Pelegrini v. 
Principi, 18 Vet. App. 112, 125-6 (2004).  

The Board has thus reclassified the veteran's claim from an 
application to reopen on the basis of new and material 
evidence to a claim of entitlement to service connection for 
a low back condition.

In August 2002 the RO denied this claim for service 
connection for cervical disc disease (claimed as a neck 
condition).  This denial was not appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In his pre-induction examination in July 1967 the veteran 
stated that he had a bad back (lower), that he had recurrent 
back pain, and that he wore a back brace or back support.  On 
medical examination, chronic low back pain was noted, but 
this pain was not considered disabling and the veteran was 
found fit for military duty.  

While the pre-induction examination makes mention of the 
veteran's low back condition, the presumption of soundness is 
still for application.  History provided by the veteran of 
the pre-service existence of conditions recorded at the time 
of entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995); 38 C.F.R. § 3.304(b)(1) (2005).  

Even where the presumption of soundness is not rebutted, 
service connection requires evidence linking a current 
disability to service.  Wagner v. Principi.

At an RO hearing in April 2001 the veteran testified to in-
service back injuries that at least aggravated his back 
disability, and reported a continuity of back symptoms since 
service.  This testimony triggers VA duty to afford him an 
examination.

A VA examination is necessary to assess whether or not there 
is clear and unmistakable evidence that the veteran's low 
back condition was not aggravated by military service and to 
give an opinion as to the etiology of his current low back 
condition.  

Accordingly, this case is remanded for the following:

1.  Schedule the veteran for a VA spine 
examination to determine the etiology of 
any current low back disability.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether the 
veteran's current low back disability 
clearly and unmistakably pre-existed 
service and was not aggravated (underwent 
a permanent increase in disability).  If 
the back disability did not clearly and 
unmistakably pre-exist service or was not 
clearly and unmistakably not aggravated 
in service, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or more) that any current low 
back disability had its onset in service 
or is otherwise the result of an injury 
in service.  The examiner should provide 
rationales for these opinions.  

3.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

